DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 3/10/22, which is entered. 

Specification
Applicant’s arguments and amendments, see pages 10 – 11, filed 3/10/22, with respect to an objection to the specification have been fully considered and are persuasive.  The objection of 1/5/22 has been withdrawn. 

Claim Objections
Claim 21 is objected to because of the following informalities:  the claim has a typographical error, and the limitation “the electronics system if an avionics system” should be changed to “the electronics system [[if]] is an avionics system.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 8, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Scherer et al. (US 6,024,639) (hereinafter “Scherer”) in view of Best (US 2,991,706) (hereinafter “Best”). Both references are in the applicant’s field of endeavor, a passenger cabin air distribution system. These two references, when considered together, teach all of the elements recited in claims 1, 2, 4, 5, 8, 9, 10, and 11 of this application.
Regarding claim 1, Scherer discloses a passenger cabin (11) air distribution system (Figure, col. 4 lines 27 – 29) comprising: a ventilation system (D) operable to provide a conditioned air (5, col. 5 lines 7 – 10, see annotated Figure below, the capitalized annotations denoting claim limitations); and an ejector-diffuser having a nozzle (7) positioned to receive a first flow of the conditioned air (5) from the ventilation system (D, annotated Figure), the ejector-diffuser including an induction unit and a diffuser section (unnumbered, but identified in the annotated Figure), the induction unit including a secondary inlet (9) in communication with a cabin air (10) from a passenger cabin (11) and configured to mix the first flow of the conditioned air with an induced flow of the cabin air into a mixed air (19, see airflow arrows in the Figure), the diffuser section including a discharge (13) to eject the mixed air to the passenger cabin (see airflow arrows in the Figure), the first flow of the conditioned air within the nozzle having a low motive pressure (functional limitation describing how the apparatus is intended to be operated and not structure, and the structure of Scherer can be operated without limit to the motive pressure). (Examiner’s note: the term “low motive pressure” is not rejected under 112b as being an indefinite relative term because it is described with sufficient specificity in paragraph [0020] of the specification of the present invention.); wherein the ejector-diffuser further comprises: a first end having a primary inlet (annotated Figure) coupled to the ventilation system (D) to receive the conditioned air (5), a second end opposite the first end, the discharge (13) at the second end (annotated Figure); the nozzle (7) positioned between the first end and the second end (annotated Figure), the nozzle forming an initial chamber (14) adjacent the first end and a mixing chamber (3) adjacent the second end (annotated Figure), the nozzle including an opening operable to provide the first flow of the conditioned air from the initial chamber to the mixing chamber at (annotated Figure) a higher velocity and locally reduce a static pressure (functional limitation that Scherer can perform due to the Bernoulli principle, and is supported at col. 7 lines 47 – 51) and the mixing chamber (3) in communication with the diffuser section (annotated Figure), and the secondary inlet (9) positioned to provide the induced flow of the cabin air (10) into the mixing chamber (3, annotated Figure). Scherer does not explicitly disclose an airflow outlet positioned to receive a second flow of the conditioned air through an airflow branch, and wherein the first flow of the conditioned air is restricted by the nozzle to provide the second flow of the conditioned air to the airflow branch.

    PNG
    media_image1.png
    535
    804
    media_image1.png
    Greyscale

Best teaches an airflow outlet (44) positioned to receive a second flow of the conditioned air through an airflow branch (the branch is branched from the conduit 10 in annotated Fig. 1, the capitalized annotations denoting claim limitations). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Scherer by adding the additional airflow outlet as taught by Best in order to provide structure for cooling electronics systems that can run warmer than a passenger cabin, which increases the safety of the aircraft. Scherer as modified by Best does not explicitly disclose the first flow of the conditioned air is restricted by the nozzle to provide the second flow of the conditioned air to the airflow branch. However, this limitation merely recites the manner in which the claimed apparatus is intended to be employed, and so does not differentiate the claimed apparatus from the prior art apparatus, since the prior art apparatus teaches all of the structural limitations of the claim. MPEP 2114, II. Scherer as modified by Best is capable of performing this function because the nozzle of Scherer would provide a certain amount of resistance in the airflow that would cause some of the airflow to enter the branch instead of all going down the vertical conduit.

    PNG
    media_image2.png
    449
    447
    media_image2.png
    Greyscale

Regarding claim 2, Scherer does not explicitly show that an absolute pressure ratio of the conditioned air (5) within the nozzle (7) to the cabin air (10) in the passenger cabin (11) is approximately 1.002. However, this limitation merely recites the manner in which the claimed apparatus is intended to be employed, and so does not differentiate the claimed apparatus from the prior art apparatus, since the prior art apparatus teaches all of the structural limitations of the claim. MPEP 2114, II. Examiner’s note: the term “approximately” is not rejected under 112b as being an indefinite relative term because the range is described in paragraph [0020] of the specification of the present invention.
Regarding claim 4, Scherer further shows the discharge (13) includes a plurality of slots (annotated Figure, above).
Regarding claim 5, Scherer further shows the plurality of slots further comprise a plurality of arcuate slots (the annotated Figure shows the slots are arcuate).
Regarding claim 8, Scherer further shows a sensor (12, 12A, 12B) positioned within a flow path of the induced flow of the cabin air (10) before being mixed with the first flow of the conditioned air (5, annotated Figure, col. 7 lines 57 – 62).
Regarding claim 9, Scherer further shows the sensor is selected from the group consisting of a temperature sensor and a humidity sensor (temperature sensor 12A, col. 7 line 63).
Regarding claim 10, Scherer further shows a smoke detector (12B) positioned within a flow path of the induced flow of the cabin air (10) before being mixed with the first flow of the conditioned air (5, annotated Figure, col. 7 line 63).
Regarding claim 11, Scherer further shows the passenger cabin (11) is the passenger cabin of a vehicle, the vehicle selected from the group consisting of an automobile, a submersible, a rotorcraft, an airplane, and a spacecraft (airplane / aircraft, col. 4 lines 31 – 36).
Regarding claim 12, Scherer as modified by best as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 12 of this application further discloses the airflow outlet directs the conditioned air to an electronics system for cooling. Scherer does not explicitly disclose this additional limitation.
Best teaches the airflow outlet (44) directs the conditioned air to an electronics system for cooling (18, annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Scherer by adding the additional airflow outlet as taught by Best in order to provide structure for cooling electronics systems that can run warmer than a passenger cabin, which increases the safety of the aircraft.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Scherer in view of Best as applied to claim1 above, and further in view of Stengel et al. (US 9,511,868 B2) (hereinafter “Stengel”). Stengel is also in the applicant’s field of endeavor, a passenger cabin air distribution system comprising an ejector-diffuser. These three references, when considered together, teach all of the elements recited in claim 6 of this application.
Regarding claim 6, Scherer as modified by Best as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 6 of this application further discloses the opening is an elongated slot-shaped opening. Scherer does not explicitly contain this additional limitation.
Stengel teaches the opening is an elongated slot-shaped opening (unnumbered but identified in the annotated Figure, below, the capitalized annotations denoting claim limitations). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Scherer by making the opening an elongated slot-shaped opening as taught by Stengel in order to better accelerate air flow through the nozzle 30 due to the Bernoulli principle since the nozzle cross sectional area is narrower than the round nozzle of Scherer in order to better mix the airflow in the mixing chamber.

    PNG
    media_image3.png
    643
    762
    media_image3.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scherer in view of Best and Stengel as applied to claim 6 above, and further in view of Payne (US 4,334,411) (hereinafter “Payne”). Payne is also in the applicant’s field of endeavor, a passenger cabin air distribution system comprising an ejector-diffuser. These four references, when considered together, teach all of the elements recited in claim 7 of this application.
Scherer as modified by Best and Stengel as described above teaches all the elements of claim 6 upon which this claim depends. However, claim 7 of this application further discloses the mixing chamber does not include a plurality of vanes. Scherer as modified by Best and Stengel does not explicitly contain this additional limitation.
Payne teaches the mixing chamber (30 is construed as the mixing chamber because it mixes airflows from 28 and 56 after the ejector-diffuser in Fig. 1) does not include a plurality of vanes (no vanes are present in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Scherer by adding the lack of vanes as taught by Payne in order to reduce the cost of manufacturing and maintenance if no vanes are required to direct the discharged air flow.
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Scherer in view of Best as applied to claim 8 above, and further in view of Sautron (US 2018/0057172 A1) (hereinafter “Sautron”). Sautron is also in the applicant’s field of endeavor, a passenger cabin air distribution system. These three references, when considered together, teach all of the elements recited in claim 22 of this application.
Regarding claim 22, Scherer as modified by Best as described above teaches all the elements of claim 8 upon which this claim depends. However, claim 22 of this application further discloses the sensor is positioned external to the ejector-diffuser. Scherer as modified by Best does not explicitly contain this additional limitation.
Sautron teaches the sensor (the sensor 28 that is in airflow 75 in Fig. 3) is positioned external to the ejector-diffuser (the sensor is upstream from the ejector-diffuser 44 in Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Scherer by adding the sensor configuration external to the ejector-diffuser as taught by Sautron in order to prevent disturbing the airflow in the ejector-diffuser which could cause noise or erroneous readings due to the proximity of the sensor to the opening as disclosed in Scherer. 

Allowable Subject Matter
Claims 14 – 16 and 18 – 21 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, the reasons for allowance were given in paragraph 37a of the non-final action of 1/5/22, and the reasons still apply.
Regarding independent claim 14, The present invention pertains to a passenger cabin air distribution system that specifically requires an ejector-diffuser having a discharge, a ventilation system operable to provide conditioned air to the ejector-diffuser, an induction unit comprising a secondary inlet and a nozzle with an elongated slot-shaped opening, an induced flow of a cabin air flowing through the secondary inlet due to a reduction in static pressure, wherein the flow of conditioned air is mixed with the induced flow of the cabin air in a mixing chamber to form a mixed air that is ejected from the discharge into a passenger cabin. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above distribution system used in combination with the elongated slot-shaped opening has a first width and a first height, the first width is greater than the first height; wherein the mixing chamber has a second width and a second height; wherein the first width is substantially equal to the second width; and wherein the first height is less than the second height. Claims 15 and 21 are allowable for depending from claim 14. 
Regarding independent claim 16, Applicant properly combined dependent claim 17 into claim 16 in the amendment of 3/10/22. Claim 17 was indicated as allowable in paragraph 37b of the non-final action of 1/5/22, and the reasons still apply. Claims 18 – 20 are allowable for depending from claim 16.

Response to Arguments
Regarding claim 1, Applicant's arguments filed 3/10/22 have been fully considered but they are not persuasive. On page 11 of the Remarks, Applicant argues that claim 1 as amended is allowable because the cited references do not teach a first flow of the conditioned air is restricted by the nozzle to provide the second flow of conditioned air to the airflow branch. In particular, Applicant argues a) the Scherer reference does not disclose an airflow outlet operable to receive a second flow of conditioned air, and b) the Best reference does not teach the first flow is restricted by the nozzle. In response, the Office notes that the limitation is a functional limitation, not a structural limitation, in an apparatus claim. Furthermore, the structure of Scherer as modified by Best is capable of performing the function, as more fully set forth in paragraph 9, above. The rejection for obviousness is based on a combination of references and not an individual reference alone.
Regarding independent claim 14, Applicant’s arguments and amendments, see page 14, filed 3/10/22, with respect to the rejection of claims 14 and 15 for obviousness have been fully considered and are persuasive.  The rejection of 1/5/22 has been withdrawn.
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Komatsubara et al. (US 2021/0046806 A1) teaches a slot shaped opening 21 and mixing chamber 10 in Figs. 2 and 3, relevant to claim 14, and the opening height is less than the chamber height, but the widths are not substantially equal to each other.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762       

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762